Appeal by the People from an order of the Supreme Court, Queens County (Berke, J.), dated October 14, 1994, which, upon renewal, granted those branches of the defendant’s omnibus motion which were to dismiss counts one and four of the indictment, charging the defendant with criminal sale of a controlled substance in the third degree and unlawful possession of marihuana, respectively, upon the ground that the evidence presented to the Grand Jury was legally insufficient.
Ordered that the order is reversed, on the law, those branches of the defendant’s omnibus motion which were to dismiss counts one and four of the indictment, charging the defendant with criminal sale of a controlled substance in the third degree and unlawful possession of marihuana, respectively, upon the ground that the evidence presented to the Grand Jury was legally insufficient are denied, those counts of the indictment are reinstated, and the matter is remitted to the Supreme Court, Queens County, for further proceedings.
We reverse for reasons stated in People v Lopez (235 AD2d 496 [decided herewith]). Rosenblatt, J. P., Pizzuto and Goldstein, JJ., concur.